Citation Nr: 1039689	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-12 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals 
of acromioclavicular separation, right. 

2.  Entitlement to a rating in excess of 10 percent for 
arthralgia, left knee, with slight limitation of motion.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1988 to March 
1993.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Columbia, South 
Carolina Department of Veterans Affairs (VA) Regional Office 
(RO).  The Veterans claims file is now in the jurisdiction of 
the Montgomery, Alabama RO.

In June 2010, the Veteran testified at a video-conference hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of the hearing is in the record.

At the hearing, the Veteran submitted additional evidence.  This 
evidence was accompanied by a waiver of the right to have the 
evidence initially considered by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.


REMAND

The Board's review of the claims file reveals that further 
development is warranted on the matters of entitlement to 
increased ratings for right shoulder and left knee disabilities.

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims, are applicable to 
this appeal.

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and, in claims for disability compensation, 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. § 
3.159.  In this case, the last VA examination of the left knee 
and right shoulder was conducted in May 2009.  At his video-
conference hearing in June 2010, the Veteran stated that his 
symptoms were not adequately evaluated at the prior VA 
examination; in fact, the Veteran claimed his joints were not 
evaluated at all during the examination.  Specifically, the 
Veteran testified that the VA examiner began the examination by 
doing range of motion testing on his lower back.  He reported 
that during this testing he experienced painful back spasms and 
that ultimately he decided not to proceed any further with range 
of motion testing for his shoulder and knee.  The Board notes 
that the May 2009 VA examination report includes range of motion 
testing for the right shoulder and left knee.  However, the 
Veteran's credible testimony has raised questions regarding the 
adequacy of the May 2009 examination.  VA's statutory duty to 
assist the Veteran includes the duty to conduct a thorough and 
contemporaneous examination so the evaluation of the claimed 
disability will be a fully informed one.  See Green v. Derwinski, 
1 Vet. App. 121, 124 (1991); Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (finding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  Consequently, a new VA 
examination should be scheduled to ascertain the current severity 
of the Veteran's left knee and right shoulder disabilities.

The record indicates the Veteran used to receive treatment for 
these disabilities at the Birmingham VA Medical Center and that 
he currently receives treatment at the Montgomery VA Medical 
Center.  The record contains VA records prior to February 2006 
and from February 2008 to April 2010; however, the record does 
not contain treatment records from February 2006 through January 
2008 or since April 2010.  As it appears the Veteran may have 
received VA treatment during these time periods and such 
treatment records are constructively of record, they must be 
secured and associated with his claims file.  See Dunn v. West, 
11 Vet. App. 462, 466- 67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  

Additionally, the Veteran testified at the hearing that he 
receives private treatment for these disabilities.  Hence, any 
outstanding current private treatment records concerning his left 
knee and right shoulder disabilities must be obtained and 
associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to obtain the names 
and addresses of all private medical care 
providers who treat his left knee and right 
shoulder disabilities.  After the Veteran 
has signed the appropriate releases, obtain 
and associate any recent records (that have 
not already been associated with the claims 
file) with the claims file.  Document all 
attempts to procure records in the file.  
If the records identified by the Veteran 
cannot be obtained, insert a notation to 
that effect in the file.  Notify the 
Veteran and his representative of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

2. Obtain any relevant VA treatment records 
dated from February 2006 to January 2008 
and since April 2010 which have not yet 
been associated with the claims file.

3. Schedule the Veteran for an appropriate 
VA orthopedic examination for an opinion as 
to the current nature and severity of his 
left knee and right shoulder disabilities.  
The examiner must perform all indicated 
tests and studies.  If additional tests or 
studies are not considered to be necessary, 
then the examiner must provide an 
explanation for that decision.  Prior to 
the examination, the claims folder and a 
copy of this remand must be made available 
to the physician for review of the case.  
The examiner should include a notation to 
the effect that this record review took 
place in the examination report.  

The examiner should provide opinions based 
on the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

4. Readjudicate the claims for increased 
evaluations of the right shoulder and left 
knee disabilities.  If either claim remains 
denied, issue an appropriate supplemental 
statement of the case and give the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all 





claims that are remanded by the Board for additional development 
or other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARY SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


